Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/978,968 and Preliminary Amendment concurrently filed on 09/08/2020.  Claims 1 – 10 were originally filed in the application. No claim has been cancelled and/or added in the Preliminary Amendment. Claims 1 – 10 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 1, after “apparatus” delete ––(100)––.
ABSTRACT, line 2, before “operation” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 2 – 3, before “output hardware description language” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 4, before “detects” delete ––(150)––.
ABSTRACT, line 5, after “unit” delete ––(170)––.
ABSTRACT, line 7, after “values” delete ––(610)––.
ABSTRACT, line 8, after “unit” delete ––(170)––.

Claim Objections
Claim 1, line 2, before “operation” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 2 – 3, before “output hardware description language” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 9, before “pipeline performance” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, before “operating frequency” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 13, change “circuit performance” to [Symbol font/0x2D][Symbol font/0x2D]circuit performances[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 3, change “the number” to [Symbol font/0x2D][Symbol font/0x2D]a number[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 3, change “the number” to [Symbol font/0x2D][Symbol font/0x2D]a number[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 3, before “output hardware description language” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 8, before “pipeline performance” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 8 – 9, before “operating frequency” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 12, change “circuit performance” to [Symbol font/0x2D][Symbol font/0x2D]circuit performances[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 3, before “operation” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 3 – 4, before “output hardware description language” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 9, before “pipeline performance” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 10, before “operating frequency” insert [Symbol font/0x2D][Symbol font/0x2D]an[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 13, change “circuit performance” to [Symbol font/0x2D][Symbol font/0x2D]circuit performances[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 8 are allowed because the prior or record does not teach or fairly suggest the following subject matters:
A high-level synthesis apparatus to perform a high-level synthesis process on a behavioral description that describes an operation of a circuit and an output hardware description language that causes the circuit to operate, the high-level synthesis apparatus comprising: processing circuitry to: detect, as a data hazard portion, a portion of the behavioral description in which a data hazard has occurred; and determine, as a workaround to resolve the data hazard in the data hazard portion, one of a method of reducing a pipeline performance of the circuit, a method of reducing an operating frequency of the data hazard portion, and a method composed of a combination of the method of reducing the pipeline performance of the circuit and the method of reducing the operating frequency of the data hazard portion, based on estimated performance values which are estimated values of circuit performances including latency and circuit scale of the circuit as recited in independent Claim 1.

	Claim 9 is allowed because allowable subject matters of independent Claim 9 are similarly to that of Claim 1.
Claim 10 is allowed because allowable subject matters of independent Claim 10 are similarly to that of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851